Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  October 16, 2013                                                                    Robert P. Young, Jr.,
                                                                                                 Chief Justice

  147804 & (5)(9)                                                                      Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
  MICHIGAN FINANCE AUTHORITY,                                                             David F. Viviano,
           Plaintiff/                                                                                 Justices
           Counter-Defendant-Appellant,
  v                                                        SC: 147804
                                                           COA: 318451
                                                           Ingham CC: 13-000528-CZ
  HANS KIEBLER and DONOVAN VISSER,
           Defendants/
           Counter-Plaintiffs-Appellees.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and for leave to
  reply to the defendants’ answer to the motion are GRANTED. The application for leave
  to appeal prior to decision by the Court of Appeals is considered, and it is DENIED,
  because the Court is not persuaded that the questions presented should be reviewed by
  this Court before consideration by the Court of Appeals.

         MARKMAN, J. (dissenting).

          I would grant the request for a bypass of the Court of Appeals pursuant to MCR
  7.302(B)(4) and (C)(1)(b) and thereby expedite final resolution of this dispute. I would
  do so because, in my judgment, the issues are of considerable public interest and a delay
  in their resolution conceivably may impact that interest. In particular, I would facilitate
  the resolution of this case because the issues in dispute: (a) appear to be of fiscal
  consequence to the people of this state, involving the refinancing of $650 million in
  student-loan-related obligations and an estimated potential loss of $54 million to the
  Michigan Finance Authority, (b) appear to implicate the asserted ‘entitlement’ to public
  funds of a significant number of citizens of this state, (c) appear to implicate the integrity
  of the state itself in assertedly entering into a commitment of public funds to those
  citizens, and (d) appear to be related to the issues in dispute in an ongoing federal case in
  which their resolution may possibly affect the resolution of the issues in the instant case
  and vice versa. As the role of the state judiciary in this country erodes over time, and the
  role of the federal judiciary grows, it becomes increasingly imperative, I believe, that this
                                                                                                               2

Court act when it can to preserve and protect judicial federalism and maintain its primary
constitutional role in construing the laws of Michigan. In short, the instant lawsuit seems
to me to be of a character that ought to be decided, and decided promptly, by the highest
court of this state.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 16, 2013
       t1015
                                                                             Clerk